Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 9, and 11-15 are cancelled.

Authorization for this examiner’s amendment was given in an interview with Attorney Kory J Kotrba (Registration No. 66,324) on 03/06/2022.

Allowable Subject Matter

Claims 1-3, and 8 are allowed.
	
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, Kabalnov (WO 2016/175748 A1) teaches a build material composition (equivalent to powder mixture composition, para. [0019], and [0020]) for producing an object by a three-dimensional (3D) printing (abstract) process. Kabalnov teaches a composition of polymer build material comprising at least two polyamides including first polyamide (polyamide 12) and a second polyamide (polyamide 11), by teaching to form a build material composition by: blending of two polyamides, a first polyamide (polyamide 12) and a second polyamide (polyamide 11) for the formation of a polymer build material (para. [0021]). But Kabalnov fails to explicitly teach that the first polyamide (polyamide 12) is present in an amount ranging of from about 95% to about 99% of a total weight of the polymer build material, the second polyamide (polyamide 11) is present in an amount ranging of from about 1 % to about 5% of the total weight of the polymer build material. 

Paternoster (US Patent Application Publication Number 2014/0329953 A1) teaches a powder mixture composition for producing an object by a three-dimensional (3D) printing (abstract) process, wherein the composition is obtained by dry mixing of at least two polyamides, a first polyamide and a second polyamide for the formation of a polymer build material (paragraphs 0035 - 0037). Paternoster teaches that the elongation a break is an important mechanical property investigated during the process (para. [0030]). Paternoster also teaches in Table 1 the values of elongation at break that is determined in accordance with ISO-527-2. But Paternoster fails to explicitly teach that an elongation at break of the composition being annealed is greater than 20% as determined in accordance with ASTM D638-14. 



	Therefore, the prior art of references do not teach or fairly suggest the subject matter of amended independent claims 1, especially with the combination of the following limitation:
	
“wherein an elongation at break of the composition when annealed is greater than 20% as determined in accordance with ASTM D638-14,“

in combination with - 

“wherein the average spherulite size of the composition being annealed is ranging from about 15 to about 20 micrometers (μm)”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M. AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on Monday to Friday from 9:00 AM to 6:00 PM (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742